UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5237



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC ESTIMABLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-04-103)


Submitted:   July 21, 2006                 Decided:   August 14, 2006


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Rhett DeHart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Eric Estimable was convicted by a jury of one count of

interstate transportation of stolen motor vehicles, in violation of

18   U.S.C.    §§   2312,   2   (2000).     The   district   court   sentenced

Estimable     to    a   twenty-four-month    term   of   imprisonment   to   be

followed by three years of supervised release.                 In his initial

appeal, the Government moved to remand for resentencing in light of

the Supreme Court’s decision in United States v. Booker, 543 U.S.

220 (2005).     We granted the motion to remand, affirmed Estimable’s

conviction, vacated the sentence, and remanded for resentencing.

United States v. Estimable, 131 F. App’x 413 (4th Cir. 2005) (No.

04-5041).       On remand, the district court imposed an identical

sentence, and Estimable again appeals.            We affirm.

              On appeal, Estimable argues that the district court

erred in failing to recognize its authority to downwardly depart

based on his assertions that Haiti’s unwillingness to accept

deportees would result in his indefinite incarceration. A district

court’s failure to grant a downward departure is not reviewable

unless a district court was under the mistaken impression that it

lacked the authority to depart.           United States v. Matthews, 209

F.3d 338, 352 (4th Cir. 2000); see also United States v. Cooper,

437 F.3d 324, 333 (3d Cir. 2006) (collecting cases declining to

review a district court’s decision not to depart, even after

Booker).      Our review of the transcript of the resentencing hearing


                                     - 2 -
convinces   us   that   the   district   court    clearly   understood    its

authority   to   depart,   but   concluded   that   a   departure   was   not

appropriate, and that the relief sought by Estimable should be

pursued before immigration authorities.          The court’s decision that

a departure was not appropriate is therefore not reviewable.

            Accordingly, we affirm Estimable’s sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -